DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 March, 2022 has been entered. 

Election/Restrictions
Applicants elected group I (compositions) and the dipeptide Asp-Phe-OMe (aspartame) without traverse in the reply filed on 11 Jan, 2021.

Claims Status
Claims 1, 24, 26, and 30-71 are pending.
Claims 46 and 47 have been amended.
Claims 48-71 are new.
Claims 38-44 have been withdrawn from consideration due to an election/restriction requirement.

Examiner’s Note
	Claim 46 is a duplicate of claim 1; while the claim is worded differently, the scope of the two claims are identical.  This will lead to an objection once the claims are otherwise found allowable.

Withdrawn Rejections
The rejection of claims 46 and 47 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite due to uncertainty as to the interpretation of the term “modified” is hereby withdrawn due to amendment.

Maintained/Modified Rejections
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 24, 26, 30-36, 45-56, 59-68, and 71 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Mohammed et al (Drug Deliv. (Jan 2016) 23(1) p297-306) with evidentiary support from the PubChem pages for risperidone and aspartame, and Rastogi et al (Pharm. Res. (2001) 18(3) p267-273).

Mohammed et al discuss effervescent tablet formulations of risperidone (title).  These were formulated with a number of excipients, including aspartame (abstract).  The drug was present as an amorphous material entrapped within the carrier matrix (abstract).  All formulations were made using a rotovap, lyophilization, or kneading-oven techniques (p298, 1st column, 2nd paragraph), all of which are solvent removal techniques.  While some of the formulations had a crystalline component (fig 4, p303, 2nd column, top of page), they do not appear to correspond to either risperidone or aspartame (compare fig 4 of Mohammed et al with fig 1 (p268, 2nd column, top of page) of Rastogi et al).  Risperidone is an antipsychotic drug (abstract).  Each tablet contained 2 mg drug and 1% aspartame, with a total tablet weight of 1500 mg (15 mg aspartame).  As evidenced by the PubChem pages for risperidone and aspartame, these chemicals have molecular weights of 410.5 g/mole and 294.3 g/mole, respectively, so 2 mg risperidone:15 mg aspartame is a molar ratio of 1:10.47.  
This reference is rather vague on the details of how the tablets were made, and it is not clear if the aspartame was added with the drug/carrier matrix, or afterwards.  If it was added with the drug/carrier matrix, the reference is anticipatory.  If it was added afterwards, the reference renders the claims obvious, as differences in the order of adding ingredients/method steps is not a patentable distinction, absent secondary considerations (MPEP 2144.04(IV)(C)).
The reference teaches an amorphous mix of risperidone and aspartame; a mix on the molecular level is either anticipated or obvious, as discussed above.  Thus, the reference anticipates or renders obvious claims 1, 26, 30-33, 45, 46, 48, and 50-54.
Risperidone is an anti-psychotic, either anticipating or rendering obvious claims 24 and 49.
The ratio of risperidone to aspartame is 1:10.47, either anticipating or rendering obvious claims 34-36, 55, and 56.
As evidenced by the PubChem page for aspartame, this is an ester, either anticipating or rendering obvious claim 47.
The material had a number of excipients, rendering obvious claim 59.
There is no evidence on record that a vibrational ball mill will give a different product than the methods of Mohammed et al, either anticipating or rendering obvious claims 60-68 and 71.
response to applicant’s arguments
	Applicants argue that the material did not have aspartame added to the risperidone, so they are not mixed together, and that aspartame is crystalline.
Applicant's arguments filed 15 March, 2022 have been fully considered but they are not persuasive.

Applicants point out that the portion of the reference discussing mixing the risperidone does not mention aspartame.  The problem with this argument is that the reference doesn’t describe aspartame in any of the mixing steps, yet it is clearly stated as a component in the formulation.  That is why the rejection is constructed as a rejection under 35 USC 102 or, alternatively, 35 USC 103 rather than under 35 USC 102 only.
Next, applicants argue that aspartame is sold as a crystalline solid.  That may be true, but it is not clear how it overcomes the rejection.  The steps used to make the formulation involved solvent removal steps, as noted in the rejection, which could reasonably be construed to generate a non-crystalline system, note instant claim 42 (withdrawn).

Claim Rejections - 35 USC § 103
	The legal basis for this rejection was given above, and will not be repeated here.

Claims 1, 24, 26, 30-37, and 45-71 are rejected under 35 U.S.C. 103 as being unpatentable over Mohammed et al (Drug Deliv. (Jan 2016) 23(1) p297-306).
The teachings of Mohammed et al were given above, and will not be repeated here.  Please note that this reference either anticipates or renders obvious claims 1, 24, 26, 30-36, 45-56, 59-68, and 71.
The difference between this reference and the remaining claim is that the ratio of drug to peptide is outside of the claimed range.
However, the courts have ruled that differences in concentration are not sufficient to lend patentability to subject matter encompassed by the prior art absent secondary considerations (MPEP 2144.05(II)(A)).  Thus, the combination of references render obvious claims 37, 57, 58, 69, and 70.
response to applicant’s arguments
Applicants have used the same arguments for both this rejection and the above rejection, which were answered above.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 24, 26, 30, 31, 34-37, 45, and 46 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 35, and 44 of copending Application No. 16/469,593 (US 20190307886) (reference application) with evidentiary support from Bergfeld et al (Cosmetic ingredient review (2015). Although the claims at issue are not identical, they are not patentably distinct from each other because the competing claims either anticipate or render obvious the instant claims.  1, 24, 26, and 30-47
Competing claim 1 describes a co-amorphous drug form with a protein, mixed at the molecular level, where the protein is selected from a Markush group that includes soy protein hydrolysate, egg white protein hydrolysate, and rice protein hydrolysate.  Depending on the degree of hydrolysis, these will have a certain number of dipeptides in the mix (note Bergfeld et al, 3d page, 3d paragraph for soy hydrolysate; there is no reason to expect other lysates to be different).  Thus, the competing claims anticipate instant claims 1 and 24, 26, 30, and 31.  Competing claim 35 gives a range of weight ratios between the drug and the protein.  While these are weight ratios rather than mole ratios, and the drug is not defined, this is considered to overlap with the ranges of instant claims 34-37 for reasonable molecular weights of drugs, rendering those claims obvious.  Competing claim 44 is worded almost identically with instant claim 45, anticipating it.  The amino acids must have been modified, otherwise they would be amino acids rather than dipeptides (linking the two together is a modification), anticipating claim 46.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
response to applicant’s arguments
	Applicants argue that they believe there is no obvious type double patenting rejection.
Applicant's arguments filed 15 March, 2022 have been fully considered but they are not persuasive.

This is not an argument; it is a statement of opinion.  While there have been some amendments to the competing claims, those amendments do not overcome the rejection.  

New Rejections
Claim Rejections - 35 USC § 102
	The legal basis for rejections under this statute was given above, and will not be repeated here.

Claim(s) 1, 24, 26, 30-33, 45-54, 59-66, and 71 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the painting “yellow flow” uploaded to an online gallery Pixels (https://pixels.com/featured/yellow-flow-amy-ferrari.html) on 26 March, 2016. with evidentiary support from Ferrari (https://amyferrariart.me/art/the-serene-yellow-spaces-story/, downloaded 22 June, 2022) and Miller (Yahoo Lifestile (2015) https://www.yahoo.com/lifestyle/what-one-can-of-diet-coke-does-to-your-body-in-one-125854448827.html).

	The painting “yellow flow” depicts brown, green, purple, and orange lines on a yellow background.  As evidenced by Ferrari, the painting was made by dousing paper with diet coke (9th page, 5th paragraph).  As evidenced by Miller, diet coke contains both caffeine and aspartame (applicant’s elected dipeptide).  

	The painting yellow flow comprises aspartame and caffeine on paper.  Applicants have stated that one way to make their invention is to dissolve the materials and evaporate off the solvent (note claim 42), so this will necessarily be an amorphous one phase form.  There is no evidence on record that using a ball mill on the material before dissolving it in phosphoric acid solution will have any effect on the diet coke formulation.  Thus, the reference anticipates claims 1, 26, 30-33, 46-48, 50-54, and 60-66.
	The material contains caffeine, a drug, anticipating claims 24, 49, and 61.
	The brown dye is an excipient, as it was formulated with a drug for administration to humans, anticipating claims 45, 59, and 71.

Claim Rejections - 35 USC § 103
	The legal basis for this rejection was given above, and will not be repeated here.

Claims 1, 24, 26, 30-37, and 45-71 are rejected under 35 U.S.C. 103 as being unpatentable over the painting “yellow flow” uploaded to an online gallery Pixels (https://pixels.com/featured/yellow-flow-amy-ferrari.html) on 26 March, 2016.

	As noted in the previous rejection, the painting “yellow flow” was made by dousing paper with diet coke, a formulation comprising caffeine and aspartame.  This painting anticipates claims 1, 24, 26, 30-33, 45-54, 59-66, and 71.
	The difference between this painting and the remaining claims is that it is not known what the ratio of caffeine to aspartame is.
However, the courts have ruled that differences in concentration are not sufficient to lend patentability to subject matter encompassed by the prior art absent secondary considerations (MPEP 2144.05(II)(A)).  Thus, the combination of references render obvious claims 34-37, 55-58, and 67-70.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED REYNOLDS whose telephone number is (571)270-7214. The examiner can normally be reached M-Th 9-3:30.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRED H REYNOLDS/Primary Examiner, Art Unit 1658